DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
Applicant contends in page 14 of the remarks:
As seen above in FIG. 9 of JONG, even if elements 861 and 862 correspond to
Applicant’s conductive walls, and elements 831 and 832 correspond to Applicant’s first
conductive patches, a concession that is not made, FIG. 9 of JONG does not show that
“when viewed from above the first surface, the one or more conductive walls are
disposed side by side with one or more of the first conductive patches, or the one or
more conductive walls are overlapped at least in part with at least one of the first
conductive patches,” as recited in claim 1. Rather, FIG. 9 of JONG shows that when
viewed from above the first surface, the one or more conductive walls are not disposed
side by side with one or more of the first conductive patches, or the one or more
conductive walls are not overlapped at least in part with at least one of the first
conductive patches.

Accordingly, for the reasons presented above, JONG fails to disclose, teach, or
suggest that “when viewed from above the first surface, the one or more conductive
walls are disposed side by side with one or more of the first conductive patches, or the
one or more conductive walls are overlapped at least in part with at least one of the first
conductive patches,” as recited in claim 1.

Examiner respectfully disagrees. 
Fig. 8 of Jong clearly depicts at least one of the two alternate limitations in last 4 lines of claims 1 and 9, respectively; that is, when viewed from above the first surface, the one or more conductive walls 861-862 (860) are disposed side by side with one or more of the first conductive patches 831-832 (830). 
In pages 12-13 of the remarks, Applicant discusses Figs. 6A-6B of the invention and how it differentiates from Jong. However, limitations in claims 1 and 9 are much broader in scope than what Figs. 6A-6B depict, e.g., a plurality of conductive walls 5131-5132 are shown, along with a plurality of 
Nevertheless, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art reads well on the breadth of claims 1 and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Jong” (US 2019/0020100).
Claim 1: Jong discloses an electronic device comprising: 

a display 160 (Fig. 1) disposed in the space of the housing so as to be visible from outside the housing through at least a part of the first plate [0044]; 
at least one antenna structure 800 (Fig. 9) disposed in the space of the housing, including a first (top) surface and a second (bottom) surface facing a direction opposite to the first surface, including a first area (for square patches) and a second area (for 811) surrounded by the first area when viewed from above the first surface (Fig. 8), and including [0087]: 
a plurality of insulating layers (Fig. 10) disposed between the first surface and the second surface (¶ [0094]: “a plurality of layers of a substrate”); 
first conductive patches (twelve patches surrounding 811, including patches 831 and 832 in Fig. 8) disposed in the first area, when viewed from above the first surface, and disposed on the first (top) surface or on a first insulating layer closer to the first surface than the second surface (see Figs. 8-9); 
a second conductive patch 811 overlapped at least in part with the second area, when viewed from above the first surface, and disposed on a second insulating layer between the first insulating layer and the second surface (811 is on a layer between the uppermost and lowermost substrate layers); 
a ground layer 820 disposed on a third (lowermost) insulating layer between the second insulating layer and the second surface or on the second surface; and 
one or more conductive walls 861-862 formed along at least a portion of an outer periphery of the first area, when viewed from above the first surface, and extended from the first insulating layer to the ground layer (see Fig. 9); and 

wherein, when viewed from above the first surface, 
the one or more conductive walls are disposed side by side with one or more of the first conductive patches (see Fig. 8)

Claims 2-6: Jong teaches the electronic device of claim 1, wherein, when viewed from above the first surface, the first conductive patches are overlapped at least in part with the second conductive patch (see Fig. 11 where 1131-1132 are overlapped with 1110); 
wherein the wireless communication circuit is disposed on the second surface (see Fig. 4); 
wherein the one or more conductive walls include a plurality of conductive vias (see Figs. 8-10 and ¶ [0094]; 
wherein, when viewed from above the first surface, the first conductive patches are disposed not to be overlapped with the second conductive patch (see Figs. 8-9); 
wherein the one or more conductive walls are capacitively coupled with at least one of the first conductive patches (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).


wherein an arrangement area of the first conductive patches has a same layout as an initial layout after rotating (see Fig. 8).

Claim 9: Jong discloses an electronic device comprising: 
a housing including a first plate, a second plate facing a direction opposite to the first plate, and a lateral member (“side member”) surrounding a space between the first plate and the second plate and connected to or integrally formed with the second plate (¶ [0009]); 
a printed circuit board (multilayer antenna device 800, Fig. 9) disposed in the space of the housing, including a first (top) surface and a second (bottom) surface facing a direction opposite to the first surface, and including a first area (for square patches, including 831-832) and a second area (for 811) surrounded by the first area when viewed from above the first surface (Fig. 8); 
a plurality of insulating layers (Fig. 10) disposed between the first surface and the second surface (¶ [0094]: “a plurality of layers of a substrate”); 
first conductive patches (twelve patches surrounding 811, including patches 831 and 832 in Fig. 8) overlapped at least in part with the first area, when viewed from above the first surface, and disposed on the first surface or disposed on an insulating layer between the first surface and the second surface closer to the first surface than the second surface (see Figs. 8-9); 
a second conductive patch 811 overlapped at least in part with the second area, when viewed from above the first surface, and disposed on an insulating layer 850; 
at least one ground layer 820 disposed on the second surface or on an insulating layer 850 between the second conductive patch and the second surface; 

at least one wireless communication circuit 270 (Fig. 4) electrically connected (using feed 841, Fig. 9) to the second conductive patch 811 through the plurality of insulating layers and configured to at least one of transmit or receive a signal having a frequency between about 3 GHz and about 100 GHz [0009], 
wherein, when viewed from above the first surface,
 the one or more conductive walls are disposed side by side with one or more of the first conductive patches (see Fig. 8).

Claim 10: Jong discloses the electronic device of claim 9, wherein, when viewed from above the first surface, the first conductive patches and the second conductive patch are disposed on different insulating layers (see Figs. 9 and 11), and wherein when viewed from above the first surface, the first conductive patches are overlapped at least in part with the second conductive patch (Fig. 8).  

Claim 11: Jong discloses the electronic device of claim 9, wherein the first conductive patches and the second conductive patch are disposed on a same insulating layer 850 (Figs. 8-9).


wherein the wireless communication circuit is disposed on the second surface (see Fig. 4); 
wherein the one or more conductive walls include a plurality of conductive vias vertically penetrating at least a portion of insulating layers of the printed circuit board (see Figs. 8-9).

Claims 18-20: Jong teaches the electronic device of claim 9, wherein the second conductive patch is formed in a shape having a four-direction symmetrical structure (¶ [0067]: “each of the plurality of antenna radiators 210 may have a square patch or various other shapes”); 
wherein an arrangement area of the first conductive patches has a same layout as an initial layout after rotating (see Fig. 8); 
further comprising: a display 160 (Fig. 1) disposed in the space of the housing so as to be visible from outside the housing through at least a part of the first plate (this limitation is deemed inherent when employed in an electronic device, e.g., a tablet computer or smart phone).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (cited above) in view of IDS document “Chen” (US 2012/0162015). 
Claim 14: Jong fails to expressly teach wherein the conductive walls are disposed, in a direction perpendicular to the first surface, farther to the first conductive patches than the second conductive patch.
Chen discloses wherein the conductive walls (“vias”, Fig. 8E, ¶ [0028]) are disposed, in a direction perpendicular to the first surface, farther to the first conductive patches 170 than the second conductive patch 160 is. 


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845